Citation Nr: 1514228	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Mitchell, Stockwell, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to September 1980, followed by service in the Army Reserve.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The record reflects that the Veteran in September 2010 submitted a claim to VA for entitlement to service connection for paranoid schizophrenia.  The record denotes a diagnosis of paranoid schizophrenia, as well as a variety of other acquired psychiatric diagnoses, such as schizoaffective disorder, schizophrenia, major depressive disorder, and depression.  On that basis, the issue on appeal is expanded to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records are negative for pertinent complaints, findings, or diagnoses, and it is not shown by the evidence developed postservice that an acquired psychiatric disorder was diagnosed earlier than 1986.  

Nevertheless, the Veteran contends that service connection for a psychiatric disorder is warranted on the basis that it first became evident to him in service, when he developed paranoia about the intentions of his superior officers and exhibited behavioral changes.  He presents statements from family and friends in an effort to link his psychiatric disorder to his period of active duty.  Among those statements are those compiled in March 2013 from a fellow serviceman and friend who had known the Veteran prior to service and was stationed with him at one base in Maryland, as well as his wife at the time of his period of active duty, wherein it was noted that the Veteran while in service expressed feelings that his commanding officer was "out to get him" and that he was subject to paranoia and other emotional difficulties, as well as inabilities to concentrate or sleep.  All of the lay affiants attest to deterioration in the Veteran's mental status after service, as compared to his status prior to service.  

In view of the lay evidence presented, and, in particular, the lay statements from a fellow serviceman and his ex-wife, as to the Veteran's inservice complaints and their observations as to a decline in the Veteran's functioning while in service, the conduct of a VA examination to clarify the nature and date of onset of the claimed acquired psychiatric disorder is advisable under the VA duty to assist.  See 38 U.S.C.A. § 5103A(d) (West 2014) ; 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the claims folder any and all available service treatment and personnel records, not already on file, regarding the Veteran's service in the Army Reserve following his separation from active duty.   

2.  Obtain for inclusion in the claims folder any and all VA treatment records, not already on file.  

3.  Thereafter, afford the Veteran a VA psychiatric examination in order to ascertain more clearly the nature and onset of his claimed acquired psychiatric disorder, including but not limited to paranoid schizophrenia.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  Such examination should entail the taking of a complete psychiatric history, as well as the conduct of a mental status evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth. 

The VA psychiatric examiner should then offer a medical opinion with full supporting rationale as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder now present or present since September 2010 had its onset during the Veteran's period of military service or is otherwise attributable to military service or any event therein?  Consideration should be afforded the Veteran's complaints of inservice difficulties, including his reported paranoia, and the descriptions offered by other lay affiants as to what the Veteran communicated to them during service and as to their observations of behavioral changes of the Veteran both in service and thereafter.  

(b)  Is it at least as likely as not that a psychosis was present during the one-year period immediately following the Veteran's separation from active duty in September 1980, and, if so, how and to what degree was it manifested?

4.  Lastly, the RO should readjudicate the issue on appeal and if the benefit sought is not granted, then furnish the Veteran a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




